                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


 ANDRE K. DAVIS,

        Petitioner,
                                                                      Case No. 2:19-cv-142
 v.
                                                                      HON. JANET T. NEFF
 CONNIE HORTON,

       Respondent.
 ____________________________/


                                             ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation on August 5, 2019,

recommending that this Court deny the petition. The Report and Recommendation was duly

served. No objections have been filed, see 28 U.S.C. § 636(b)(1), and the Court issues this Order.

The Court will also issue a Judgment in this § 2254 proceeding. See Gillis v. United States, 729

F.3d 641, 643 (6th Cir. 2013) (requiring a separate judgment in habeas proceedings). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 2) is APPROVED and ADOPTED as the Opinion of the Court and the petition

for habeas corpus relief (ECF No. 1) is DENIED for the reasons stated in the Report and

Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue asserted. See RULES GOVERNING § 2254 CASES, Rule 11

(requiring the district court to “issue or deny a certificate of appealability when it enters a final

order”). Petitioner has not demonstrated that reasonable jurists would find the Court’s rulings
debatable or wrong. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-

67 (6th Cir. 2001).



Dated: August 29, 2019                                    /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                              2
